Citation Nr: 1105014	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of an excision 
of a conjunctival retention cyst of the left eye.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1963 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2008, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veterans' file. 

In September 2009, the Board remanded the claim for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The service-connected residuals of an excision of a conjunctival 
retention cyst of the left eye is not manifested by active 
symptoms or identifiable residuals to include a scar.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of an 
excision of a conjunctival retention cyst of the left eye have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7; 4.84a, Diagnostic Code 6018 (prior to December 
2008); 4.118, Diagnostic Code 7803 (prior to October 2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by letter, dated in 
March 2008.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that the 
disability had increased in severity and the effect that 
worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
medical records.  

The Veteran was afforded VA examinations in April 2008 and in 
February 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  


Although the Veteran's file was not reviewed by the examiner on 
the VA examination in April 2008, the examiner provided a 
thorough eye examination.  Further, the examiner on the VA 
examination in February 2010 did review the Veteran's file to 
include the service treatment records, past medical history, 
recorded his current complaints, conducted an appropriate 
examination and rendered a diagnosis and opinion consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating the 
disability.  See 38 C.F.R. § 4.2.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected residuals of an excision of a conjunctival 
retention cyst of the left eye are rated under Diagnostic Code 
7803, for superficial and unstable scars, and by analogy under 
Diagnostic Code 6018 for conjunctivitis.  

During the pendency of the appeal, the regulations for rating 
scars were amended for applications received on or after October 
23, 2008.  73 Fed. Reg. 54,708 (66,543 (Sep. 23, 2008).  The 
regulations for eye and vision disabilities were amended for 
applications received on or after December 10, 2008.  73 Fed. 
Reg. 66,543 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to the 
contrary.  

In this case, administrative determinations clearly specify the 
effective dates of the revised regulations.  As the Veteran's 
application was received in February 2008, no rating changes may 
be made based on the new rating criteria and the Veteran's 
disability is rated under the old criteria.

Under the old Diagnostic Code 7803, a superficial and unstable 
scar is rated 10 percent.  An unstable scar is one where there is 
frequent loss of covering of skin over the scar and a superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7803.



Under Diagnostic Code 6018, conjunctivitis, if healed, is rated 
on the basis of residuals; and, if there are no residuals, a 
noncompensable evaluation is assigned.  A maximum 10 percent 
rating is warranted if there is evidence of active conjunctivitis 
with objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 
6018.

Conjunctivitis may also be rated on impairment of visual acuity.  
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under § 4.84a, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  Diagnostic Codes 6061 to 
6079.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.

Analysis

A private medical record in February 2008 shows that corrected 
visual acuity in each eye was 20/20.   

On VA eye examination in April 2008, the examiner noted the 
Veteran had a cyst removed from the conjunctiva in the left eye 
in 1964 and in 1967.  The Veteran complained of blurred vision.  
Uncorrected visual acuity at a distance in the right eye was 
20/40 and in the left eye it was 20/30.  Near uncorrected visual 
acuity was 20/80 in each eye.  Corrected visual acuity in each 
eye was 20/20.  


The external eye examination was normal.  There was 
conjunctivochalasis in each eye. 

Private medical records from April 2009 to May 2009 show that the 
Veteran complained of pain and discomfort in his left eye.  
Corrected far visual acuity was 20/20 in each eye and corrected 
near visual acuity was 20/30.  The impressions included 
presbyopia, chalazion (which was almost resolved), and mild 
allergic conjunctivitis.  

On VA eye examination in February 2010, the Veteran stated that 
since his left eye cyst was removed in service, he had 
occasionally left eye redness, blurred vision, and a watery eye.  

The eye examination showed that near and distant visual acuity in 
each eye was 20/25.  There was conjunctival melanosis in each eye 
and a conjunctival nevus on the left eye.  The diagnoses were 
conjochalasis, severe meibomian gland dysfunction, cataracts 
bilaterally, hyperopia bilaterally, presbyopia, and prior 
surgical removal of conjunctival cyst to the left eye with no 
active conjunctivitis.  The examiner indicated that there was 
significant meibomian gland dysfunction, resulting in ocular 
irritation of the left eye, but there were no residuals of the 
conjunctival retention cyst of the left eye.  The VA examiner 
noted that currently there was no loss of visual acuity and no 
disfigurement or scar from the retention cyst.  The examiner's 
rationale was that the current left eye impairment essentially 
was the meibomian gland dysfunction, which was unrelated to the 
cyst.  The VA examiner explained that the conjunctival cyst did 
not result in the current meibomian dysfunction.  

During the appeal period, there were various problems with the 
left eye to include blurred vision, a watery eye, hyperopia, 
conjunctivochalasis, presbyopia, meibomian gland dysfunction, and 
cataracts; however, the competent evidence does not show active 
conjunctivitis, residuals of healed conjunctivitis or that there 
were residuals associated with the excision of the conjunctival 
cyst of the left eye.  


Further, on VA examination in February 2010, the examiner after 
reviewing the record and examining the Veteran concluded that the 
Veteran did not have active conjunctivitis and there were no 
residuals of the conjunctival retention cyst of the left eye.  
The examiner specifically indicated that there was no scar or 
disfigurement from the retention cyst and noted that there was no 
loss of visual acuity.  

In October 2008, the Veteran argued that he had decreased visual 
acuity in the left eye due to his service-connected disability.  
In May 2009, he testified that he has pain and irritation in the 
left eye where the cyst was removed, which caused visual loss.  
He suspected that he had a recurrent cyst in his eye.  

Competency is a legal concept in determining whether lay evidence 
may be considered, in other words, whether the evidence is 
admissible.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).  

The Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

Although the Veteran is competent to describe symptoms of blurred 
vision and a watery eye, which he perceive, the residuals left 
eye disability is not a simple medical condition that the Veteran 
is qualified through specialized education, training, or 
experience to an opinion on whether his current symptoms are 
related to or caused by the service-connected residuals of an 
excision of a conjunctival retention cyst.  

To the extent the Veteran's statements are offered as proof of 
residuals of an excision of a conjunctival retention cyst, the 
Veteran's statements are not competent evidence, and the 
statements are excluded, that is, not admissible as evidence and 
the statements are not to be considered as competent evidence 
favorable to claim.  

As during the appeal period there has been no active 
conjunctivitis, residuals of healed conjunctivitis or residuals 
of the excised conjunctival retention cyst in the left eye to 
include a scar or disfigurement or a compensable loss of visual 
acuity, the findings do not more nearly approximate or equate to 
a compensable rating under the older Diagnostic Code 6018 and the 
old Diagnostic Code 7803.  As there are no residuals, 
consideration under any other Diagnostic Code is not necessary.

For these reasons, the preponderance of the evidence is against 
the claim for a compensable rating for residuals of an excision 
of a conjunctival retention cyst of the left eye and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 






The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology, which are contemplated by 
the Rating Schedule.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Diagnostic Codes.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for residuals of an excision of a 
conjunctival retention cyst of the left eye is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


